Citation Nr: 1505104	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-45 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral flatfoot.

2.  Entitlement to service connection for bilateral vision loss.

3.  Entitlement to non-service-connected pension benefits.

4.  Entitlement to service connection for acquired psychiatric disorder, to include depression, memory loss, and nervous breakdown.

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to March 1974.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the U.S.  Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.

The Veteran testified before the undersigned Veterans Law Judge in November 2014.  A transcript of the hearing has been associated with the Veteran's Virtual VA claims file.

The Board notes that the psychiatric claim on appeal has previously been developed to include only the symptoms of an acquired psychiatric disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include his claimed symptoms.

The Board previously remanded this matter in an August 2014 decision in order for the Veteran to be afforded the opportunity to testify before the Board per his request in his VA Form 9 dated in November 2010.

The issues of service connection for a psychiatric condition and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Bilateral flatfoot is not shown to be causally or etiologically related to any disease, injury, or incident during active service.

2.  Bilateral vision loss is not shown to be causally or etiologically related to any disease, injury, or incident during active service.

3.  The Veteran had active service from January 14, 1974 until he was discharged for reasons other than for a service-connected disability on March 11, 1974.

4.  The Veteran's active service did not total at least 90 days.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral flatfoot have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for bilateral vision loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The Veteran does not have qualifying service for pension benefits, and his claim for non-service-connected pension benefits is without legal merit.  38 U.S.C.A. §§ 101, 1521(j) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in October 2009.

Relevant to the duty to assist, the VA has obtained the Veteran's service treatment records, relevant personnel records, and post-service treatment records.  The Veteran has not identified any additional outstanding treatment records to obtain.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records.

No VA examination has been secured in connection with the service connection claims for bilateral flatfoot and bilateral vision loss because examinations are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As described in detail below, there is insufficient evidence establishing that the Veteran has bilateral flatfoot or bilateral vision loss related to service.  No examination is necessary in such situations.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A preexisting injury or disease will be considered to have been aggravated by active service when there is an increase in disability during such service unless the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Under the presumption of soundness, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

A.  Bilateral Flatfoot

The Veteran claims that he was born with "club foot" and had feet problem since birth.  He also claims that he had bilateral flatfoot when he entered service and that training during boot camp aggravated his foot condition.

The current medical evidence does not demonstrate he has bilateral flatfoot.  The only post-service treatment records are from a private clinic called Ridgeview and VA Treatment records dated from November 2008 to May 2009.  The Ridgeview records concern the Veteran's psychiatric condition.  While the Ridgeview records do document complaints about back pain, shoulder pain, and other ailments, there is no complaint of a foot condition found in the records.

The VA treatment records do not contain any complaints, treatment or diagnosis of any current foot disability.  There are notations that the Veteran was born with club foot, but nothing else regarding the feet is discussed.  Therefore, there is no medical evidence demonstrating a current foot disability.

Further, the service treatment records (STR) are negative for any complaints, treatment or diagnosis of any foot condition.  The Veteran has testified that his bilateral flatfoot disability pre-dated service.  However, the January 1974 entrance examination noted normal clinical evaluation of the feet.  Further, at the entrance examination, the Veteran reported no foot trouble.  Therefore, there was no notation of a preexisting foot condition when the Veteran entered service.

The Veteran was discharged prior to completing basic training.  An aptitude board recommended the Veteran be discharged because he was "considered to be unsuitable for service."  The Veteran signed a memorandum dated March 11, 1974 indicating that he understood that he was "not being discharged for medical reasons."

The only other evidence in the record concerning the etiology of the Veteran's foot disability is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

In sum, there is no medical evidence of bilateral flatfoot prior to service, during service, or currently.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).

B.  Bilateral Vision Loss

The Veteran claims that he suffers from vision loss due to the gas chamber training during boot camp.

Post-service VA treatment records contain complaints of vision loss.  In March 2009, the Veteran complained that "over the past 3 months or more he has been having difficulty reading small print.  He denies wearing glasses in the past, and he reports he has had some eye pain in the past but not today."  He was later diagnosed with presbyopia.  There are also notes in the records that the Veteran needs glasses but "cannot afford them."  There is no discussion of etiology regarding the Veteran's vision problem.

While there appears to be some vision loss, the STRs are negative for any complaints, treatment or diagnosis of any vision condition.  As noted above, the Veteran was only in service for a short period and was not discharged due to a medical condition.

The only other evidence in the record concerning the Veteran's claim is the Veteran's own statements.  The etiology of the vision disability at issue falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 428; Jandreau, 429 F.3d at 1372.  Thus, the Board finds that the Veteran lacks the competency to show that his current vision problem was caused by gas chamber training more than 30 years prior to the first documented complaint.

In sum, there is no competent evidence of a vision condition during service or for many years after service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).

III.  Non-Service-Connected Pension

The appellant seeks non-service connected VA pension benefits.  To be eligible for non-service connected pension, a veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war with discharge or release from such service for a service-connected disability; (3) for a period of 90 consecutive days or more when such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521 (j).

The term "active military, naval, or air service" includes (a) active duty; (b) any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from non-service-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a) (3).

For this case, the pertinent period of war is the Vietnam conflict, which is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period.  In all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).

In the instant case, the record does not reflect, nor does the appellant contend, that he served on active duty for a period of 90 days during a period of war.  The record indicates the Veteran served from January 14, 1974 to March 11, 1974 when he was discharged.  He was not discharged for a service-connected disability.  There is no evidence that the Veteran was disabled during his active duty.  Lacking qualifying service, the basic eligibility requirements for VA pension benefits are not met, and the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for bilateral flatfoot is denied.

Entitlement to service connection for bilateral vision loss is denied.

Entitlement to non-service-connected pension benefits is denied.


REMAND

The Veteran claims he developed his psychiatric condition when he was discharged from service.  The STRs are negative for any complaints, treatment or diagnosis of any mental health condition.  The Veteran testified that he began receiving treatment "immediately" after service because of his early discharge.

The first medical evidence of treatment for a psychiatric problem is dated in 1999 from the Ridgeview clinic.  In reviewing the records from Ridgeview, there is no opinion on the etiology of the Veteran's mental conditions.  A VA examination should be conducted.  McLendon, 20 Vet. App. at 79; 38 C.F.R. § 3.159(c)(4).

Also, an additional attempt should be made to request the names and addresses of any mental health providers the Veteran saw since discharge.

The claim for TDIU is inextricably intertwined with the claim for service connection for a psychiatric disability and adjudication is deferred pending the development and adjudication of the service connection claim. 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom he has received treatment/examination for his psychiatric condition since service, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims file and all pertinent records must be made available to the examiner for review.

All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

The examiner should offer an opinion as to the etiology of the psychiatric disorder, to include whether it is at least as likely as not (50 percent or more likelihood) that any currently demonstrated psychiatric disorder is related to the Veteran's military service.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Then, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


